Citation Nr: 0529142	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to extension of a 100 percent rating beyond 
May 31, 2003.

2.  Entitlement to an increased evaluation for status post 
total left knee replacement, evaluated as 30 percent 
disabling, since June 1, 2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active service from June 1943 until March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In September 2002 the RO issued 
a rating action whereby the veteran was assigned a 100 
percent disability rating from June 12, 2002 through May 
2003, thereafter assigning a 30 percent rating for status 
post left total knee replacement.  In November 2002, the RO 
amended the rating to reflect a 100 percent disability rating 
under 38 C.F.R. § 4.30, effective April 23, 2002.  The 30 
percent rating, effective June 1, 2003 was continued.  By 
rating action in August 2003, the above percentage ratings 
were affirmed citing Diagnostic Code 5055.  The veteran has 
appealed.  The issues as stated on the preceding page have 
been rephrased to better reflect the question in dispute.


FINDINGS OF FACT

1.  The veteran underwent total left knee replacement on 
April 23, 2002.

2.  The veteran's status post total left knee replacement is 
manifested by painful motion of the left knee with extension 
to 0 degrees and flexion to 90 degrees; he does not have 
severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the 
currently assigned 30 percent, for the veteran's status post 
total left knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5056, 5260, and 5261 (2005).

2.  An extension of a total rating beyond May 31, 2003, is 
not warranted according to applicable regulatory criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, § 4.30, 
Diagnostic Code 5055 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran appealed the decisions by the RO to the Board, 
contending that an extension in the 100 percent rating was 
warranted, and that his current disability warrants a rating 
in excess of 30 percent disabling.

The medical records available since the veteran's total left 
knee replacement include discharge summary from Health South 
dated in May 2002; a VA Joints examination report dated in 
July 2002; a letter from Dr. Bilboni dated in May 2003 and a 
VA Joints examination report dated in July 2003.

The discharge summary from Health South dated in May 2002 
showed a diagnosis of total left knee replacement with 
secondary diagnoses of status post left knee discectomy and 
anemia.  A brief history and essential physical findings 
showed that the veteran was a 75 year old male without a 
history of SI who underwent a left total knee replacement on 
April 23, 2002,  by Dr. Bilboni.  Upon admission the veteran 
was found with mild weakness on the left lower extremity's 
proximal muscles.  Left knee flexion was 60 degrees.

The VA Joints examination report dated in July 2002 showed 
that the veteran had left knee flexion to 90 degrees and 
extension to -5 degrees.  There was no painful motion at that 
time.  There was no objective evidence of painful motion on 
all movements of the left knee.  There was 3cm of edema of 
the left knee.  There was no effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement in the left knee.  On the left knee anterior aspect 
there was an 18cm long, 2mm wide, scar, vertical shaped 
crossing the joint that was well-healed with non disabling 
tenderness to palpation.

Dr. Bilboni's May 2003 letter showed that the veteran 
underwent a left total knee replacement on April 23, 2002.  
He had been improving consistently but he still had knee and 
ankle swelling, paresthesia on antero lateral aspects of the 
knee, and sudden episodes of stabbing pain in the knee.  Dr. 
Bilboni recommended 12 additional months of convalescence and 
noted that he would see the veteran in three month intervals.

The July 2003 VA Joints examination report showed that the 
veteran had left knee flexion to 90 degrees and extension to 
0 degrees.  The veteran complained of pain, weakness, lack of 
endurance with repetitive use during physical examination.  
Pain had a major functional impairment.  There was tenderness 
to palpation on the medial lateral joint line of the left 
knee with mild swelling of the left distal leg from "mid 
third to ankle."  There was no knee instability and the 
Lachman's test, anterior posterior drawer test, and valgus-
varus stress test were all negative.  There was no guarding.  
The veteran ambulated with a one point cane and had a mild 
left lower extremity limp.  The examiner's diagnosis was left 
total knee replacement.  The examiner believed that the 
veteran had adequate use of the left knee, with adequate 
range of motion from 0 to 90 degrees which was functional.  
Manual muscle strength was 4.5/5 of the left knee extensors 
which was functional.  The examiner further believed that the 
veteran was not in need of additional convalescent leave and 
that he was able to work as a telecommunications consultant 
with his present condition.

II.  Extension of 38 C.F.R. § 4.30 Benefits

The provisions of 38 C.F.R. § 4.30 direct that:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
§ 3.105(e) of this chapter.  Such total rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.  

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
Surgery necessitating at least one month of convalescence. 
(Effective as to outpatient surgery March 1, 1989.)  (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.)  (3) 
Immobilization by cast, without surgery, of one major joint 
or more.  (Effective as to outpatient treatment March 10, 
1976.)

A reduction in the total rating will not be subject to 
3.105(e) of this chapter.  The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the rating period.  (b) A total 
rating under this section will require full justification on 
the rating sheet and may be extended as follows:  (1) 
Extensions of 1, 2 or 3 months beyond the initial 3 months 
may be made under paragraph (a)(1), (2), or (3) of this 
section upon approval of the Adjudication Officer.

The above cited regulation, however, is not controlling with 
respect to the question of whether the 100 percent rating 
should be extended.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 provide more specific direction with 
regard to joint replacement evaluation.  In this regard, it 
is provided that prosthetic replacement of a knee joint will 
be rated at 100 percent disabling for one year following 
implantation of the prosthesis and in an accompanying note it 
is provided that the 100 percent rating for one year will 
commence after the initial grant of a 1-month total rating 
under § 4.30.  Diagnostic Code 5055, Note 1.  In other words, 
the veteran is entitled to one month of a temporary total 
convalescent rating, followed by 12 months of a total 
schedular rating.  There is no provision for extension of the 
100 percent rating beyond the initial 13 month period (one 
month convalescence plus 12 months schedular 100 percent 
rating.)  In this case, the veteran did get his 13 months of 
a 100 percent rating.  He was entitled to the convalescent 
rating of 100 percent from the date of surgery for one month 
following hospital discharge, that is from April 23 through 
May 2002 and this was followed by a 100 percent schedular 
rating from June 2002 through May 2003.  As noted above, the 
regulation requires termination of the 100 percent rating at 
that time and the disability is then evaluated on the basis 
of residual disability, which is discussed below.  

III.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran's for status post total left knee replacement is 
currently rated under 38 C.F.R. § 4.71a Diagnostic Code (DC) 
5055 and is currently evaluated as 30 percent disabling, 
which is the minimum rating under this Diagnostic Code.  
Under DC 5055 a 30 percent evaluation is the minimum rating 
for a knee replacement (prosthetic).  DC 5055 further 
instructs that a knee replacement (prosthetic) with residual 
weakness, pain or limitation of motion should be rated by 
analogy to diagnostic codes 5256, 5261, or 5262.

A 60 percent evaluation is warranted under DC 5055 for a knee 
replacement (prosthetic) with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Id.  In looking at the reports of examinations in this case, 
it is clear that a 60 percent rating is not warranted.  For 
instance, whereas the cited criteria requires severe painful 
motion or weakness, examinations have shown that the veteran 
complained of only minimal pain on examination in July 2003 
and muscle strength was 4.5/5, which would not suggest severe 
weakness.  Moreover, the examiner noted that the veteran had 
functional range of motion and strength.

Normal range of motion for the leg is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5256 concerns ankylosis of the knee.  A 30 
percent evaluation is warranted for ankylosis of the knee 
with favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  A 40 percent evaluation is 
warranted for ankylosis of the knee in flexion between 10 
degrees and 20 degrees.  See 38 C.F.R. § 4.71a DC 5256.

Diagnostic Code 5260 pertains to limitation of flexion of the 
leg, while Diagnostic Code 5261 pertains to limitation of 
extension of the leg.  The highest possible evaluation under 
Diagnostic Code 5260 is 30 percent.  A 30 percent evaluation 
is warranted under Diagnostic Code 5261 for extension limited 
to 20 degrees.  An evaluation of 40 percent requires 
extension that is limited to at least 30 degrees under 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71a DC's 5260 and 
5261.

The veteran's total left knee replacement does not meet the 
criteria for a rating in excess of 30 percent disabling under 
any of the above diagnostic codes.  The most recent VA Joints 
examination report does show pain on motion and strength of 
4.5/5; however, the examiner did not state that the pain was 
severe and he specifically noted that the veteran's left leg 
strength was functional.  The Joints examination report also 
showed that there was no ankylosis and that the veteran's 
left knee's range of motion was from 90 degrees flexion to 0 
degrees extension.  As such, an increased evaluation is not 
warranted under DC's 5055, 5256, 5260, or 5261.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

A higher evaluation is also not warranted for functional 
loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-205 (1995); VAGCOPPREC 9-98.  In this 
case, the VA examination reports regarding the left leg do 
not contain evidence of such symptoms as neurological 
impairment, incoordination, loss of strength, or any other 
findings that would support a higher rating on the basis of 
functional loss due to pain.  In summary, the medical 
evidence includes a finding of minimal residuals following a 
total left knee replacement.  There is little or no medical 
evidence showing that the veteran has such symptoms as muscle 
atrophy, neurological impairment or incoordination in the 
left leg.  Moreover, the examiner in the July 2003 VA 
examination report found that the veteran had a functional 
range of motion, though there was pain.  See VA Joints 
examination report dated in July 2003.  Based on the 
foregoing, the Board finds that, when the ranges of motion in 
the left knee are considered together with the evidence of 
functional loss due to left knee pathology, the evidence does 
not support a conclusion that the loss of motion in the left 
knee more nearly approximates the criteria for a rating in 
excess of 30 percent under either DC 5260 or DC 5261, even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in July 
2002.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
July 2002 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a February 
2004 statement of the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to extension of a 100 percent evaluation beyond 
May 31, 2003, is denied.

Entitlement to an increased evaluation for left knee 
disability, currently rated as 30 percent disabling, is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


